FIRST AMENDMENT
TO
THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BY AND BETWEEN
PINNACLE FOODS HOLDING CORPORATION
AND
C. DEAN METROPOULOS



This First Amendment to the Amended and Restated Employment Agreement by and
between Pinnacle Foods Holding Corporation and C. Dean Metropoulos ("First
Amendment") is made as of February 10, 2007 by and between Pinnacle Foods Group
Inc. (successor to Pinnacle Foods Holding Corporation) ("Company") and C. Dean
Metropoulos ("Executive"). Pinnacle Foods Corporation is a party to this First
Amendment because it is a party to the Employment Agreement as provided therein.

RECITALS



The Company and the Executive have previously entered into that certain Amended
and Restated Employment Agreement, dated as of November 25, 2003 (the
"Employment Agreement").

Pinnacle Foods Group Inc. is a successor (as that term is used in Section 9 of
the Employment Agreement) to Pinnacle Foods Holding Corporation and, as such,
the Employment Agreement is binding on Pinnacle Foods Group Inc.

Crunch Holding Corp ("Crunch"), Peak Holdings LLC, Peak Acquisition Corp and
Peak Finance LLC contemplate entering into that certain Agreement and Plan of
Merger (the "Merger Agreement") pursuant to which Peak Acquisition Corp shall be
merged with and into Crunch (the "Merger") and Crunch shall be the surviving
corporation.

The parties desire to amend the terms of the Employment Agreement, as follows:

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this First Amendment hereby agree as
follows:

Amendment to Section 3(b)

. The Employment Agreement is hereby amended to add the following as Section
3(b)(vi):



"The "Closing" means the closing of the merger resulting from Crunch, Peak
Holdings LLC, Peak Acquisition Corp and Peak Finance LLC entering into that
certain Agreement and Plan of Merger (the "Merger Agreement") pursuant to which
Peak Acquisition Corp shall be merged with and into Crunch and Crunch shall be
the surviving corporation."

Amendment to Section 3(c)

. The Employment Agreement is hereby amended to add the following as Section
3(c)(iii):



"As of the Closing. Effective as of the Closing, Executive's employment with the
Company and, if applicable, its subsidiaries and ultimate parent entity shall be
terminated by the Company without cause, and Executive shall receive from the
Company:

in accordance with the terms of the Employment Agreement, those payments set
forth in Section 3(c)(ii)(A) and (B) of the Employment Agreement;

in cash on the Closing, the amount of $6,000,000 (the "Closing Severance
Amount"), which shall be in lieu of the Severance Amount otherwise due under
Section 3(c)(ii)(C) of the Employment Agreement;

in accordance with the terms of the Employment Agreement, those benefits set
forth in Section 3(c)(ii)(D) of the Employment Agreement with respect to the
"Welfare Plan", and

in cash on the Closing, the following amounts in lieu of the "Other Benefits" to
which Executive would otherwise be entitled under Section 3(c)(ii)(D) of the
Employment Agreement: (v) $50,000 (club membership), (w) $47,000 (company car),
(x) $50,000 (secretarial support), (y) $50,000 (tax/accounting services)," and
(z) $0 (office rent).

Amendment to Section 4

. The Employment Agreement is hereby amended to modify Section 4 as follows:



"Mutual Release. Payment of the Severance Amount or the Closing Severance Amount
shall be conditioned upon the execution by Executive and the Company of a valid
mutual release, to be prepared by the Company, in which the Executive and the
Company mutually release each other, to the maximum extent permitted by law,
from any and all claims either may have against the other that relate to or
arise out of Executive's employment or termination of employment, except such
claims arising under this Agreement, any employee benefit plan or any other
written plan or agreement."

Deletion of Section 5

. The Employment Agreement is hereby amended to delete Section 5.



References to the "Agreement" in the Employment Agreement

. All references to the "Agreement" in the Employment Agreement shall be deemed
to include the Employment Agreement as amended by this First Amendment, and the
Employment Agreement as so amended shall be in full force and effect as of its
signing by all parties hereto.



Termination

. This First Amendment shall automatically terminate upon any termination of the
Merger Agreement prior to the Closing.





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date first written above.

PINNACLE FOODS GROUP INC.



 

By: /s/ Michael J. Cramer

Name: Michael J. Cramer

Title: Executive Vice President

 

 

PINNACLE FOODS CORPORATION



 

By: /s/ Michael J. Cramer

Name: Michael J. Cramer

Title: Executive Vice President

 

 

EXECUTIVE:



 

/s/ C. Dean Metropoulos

C. Dean Metropoulos